Citation Nr: 1409742	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-46 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a December 1964 rating decision that denied service connection for chronic mastoiditis, chronic otitis media, and perforation of tympanic membrane of the right ear.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1960 to June 1961.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

During the hearing, the Veteran and his attorney raised the issue of an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus.  Such has not been adjudicated by the RO and the issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a final December 1964 rating decision, the RO denied service connection for chronic mastoiditis, chronic otitis media, and perforation of tympanic membrane of the right ear finding that the disorder pre-existed service and was not aggravated by service.

2.  The December 1964 rating decision did not properly apply governing law in effect at such time, and such error, had it not been made, would have manifestly changed the outcome.

3.  The presumption of soundness was not rebutted; the Veteran's chronic mastoiditis, chronic otitis media, and perforation of tympanic membrane had its onset during active military service.


CONCLUSIONS OF LAW

1.  The December 1964 rating decision is final.  38 U.S.C. § 4005(c) (1990); 38 C.F.R. §§ 3.105, 19.117 (1964) [2013].

2.  The December 1964 rating decision contained CUE and requires revision.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (2013).

3.  Chronic mastoiditis, chronic otitis media, and perforation of tympanic membrane of the right ear incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1964); 38 C.F.R. § 3.303 (1964).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed rating decision is final and may not be revised unless CUE is found, and then the decision will be reversed and has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.105(a).  

On October 1960 service enlistment Report of Medical History, the Veteran reported a history of running ears.  The examiner did not elaborate as to the Veteran's report.  Clinical evaluation of the Veteran's ears was normal, and the Veteran qualified for full military duty.  In April 1961, the Veteran was seen for drainage of the right ear.  It was noted that the Veteran had a history of chronic drainage of the ears; however, his ears had not drained in two years until four to five weeks prior.  In an April 1961 narrative summary, the examiner noted that the Veteran "suffers from chronic draining right ear infection which barring surgical intervention, will probably persist indefinitely."  He noted that the Veteran's tympanic membrane was perforated.  The Veteran was subsequently medically discharged, and on April 1961 service discharge examination, clinical evaluation of the Veteran's right ear revealed, mastoiditis, otitis media, as well as perforation of the tympanic membrane.  The examiner noted that the condition existed prior to service.  In October 1964, the Veteran submitted a claim for a punctured right ear drum.

On the December 1964 rating decision, the RO found that the data recorded for clinical purposes indicate that the condition pre-existed service and that the symptoms shown in service were an acute manifestation of the pre-service condition without an increase in basic pathology over and above natural progress. 

The Board finds that the December 1964 rating decision misapplied the law.  The Veteran did not enter service with chronic mastoiditis, chronic otitis media, or perforation of tympanic membrane of the right ear.  The Veteran's clinical evaluation of his ears was normal and he was deemed qualified for full military service.  Six months later, the Veteran was seen and subsequently discharged for his right ear condition that specifically included chronic mastoiditis, chronic otitis media, and a perforated ear drum- none of which, as noted, were shown on service induction.  Furthermore, even if these ear conditions existed prior to service, it clearly has been shown to have been aggravated in service.  The April 1961 treatment record notes that the Veteran had not experienced any ear drainage for two years prior to service, and that four to five weeks prior the right ear started draining consistently, to the point baring surgical intervention would probably persist indefinitely.  Based on that fact, the Veteran was medically separated from service.  There was no indication from the service treatment records that these conditions for which the Veteran was medically separated from service was due to a natural progression of a pre-existing ear condition.

Accordingly, the Board finds that the presumption of soundness could not be rebutted by a showing of clear and unmistakable evidence of no aggravation.  Thus, this misapplication of the law manifestly changed the outcome of the rating decision.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a). 

At the time of the December 1964 rating decision, the Veteran's service treatment records were in the file which shows diagnoses of chronic mastoiditis, chronic otitis media, and perforation of tympanic membrane of the right ear.  As noted, in the April 1961 record, the examiner noted that the Veteran's chronic ear condition would persist.  The Veteran submitted his claim based on a perforated ear drum.  As such was shown in service and was currently shown, service connection is warranted as of the 1964 rating decision.


ORDER

CUE in the December 1964 rating decision was demonstrated.

Service connection for chronic mastoiditis, chronic otitis media, and perforation of tympanic membrane of the right ear is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


